Exhibit 10.13

AMENDMENT TO

AMENDMENT TO LEASE

THIS AMENDMENT TO AMENDMENT TO LEASE is made as the 24th day of March 2011, to
be effective as of October 1, 2010, by and between Goldland Holdings, Co.
(“Lessor”) and Silver Falcon Mining, Inc. (“Lessee”).

WHEREAS, the Lessor and Lessee entered into a Lease dated October 11, 2007 (the
“Lease”) with respect to any and all land owned by Lessor on War Eagle Mountain,
Idaho.

WHEREAS, the Lessor and Lessee previously agreed to extend the date for
commencement of annual rent payments by twelve months from July 1, 2009 to July
1, 2010, and to extend the term of the Lease for an equal amount of time;

WHEREAS, the Lessor and Lessee previously agreed to further amend the Lease to
provide for the deferral of annual lease payments for the period from November
2010 to December 2011, and for the extension of the term of the Lease for an
additional fourteen months, but meant to make the deferral from October 2010 to
December 2011, and to extent the term of the Lease for an additional fifteen
months, and are executing this amendment to correct the prior amendment;

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
contained herein, the undersigned, intending to be legally bound, agree as
follows:

1.

Amendment.  Paragraph 4 of the Lease is hereby amended to provide that annual
lease payments called for therein shall be deferred for the period from October
2010 to December 2011.  Paragraph 2 of the Lease is hereby amended to provide
that the initial term is extended by fifteen months, to July 1, 2025.

2.

Other Payments.  The parties agree that the Lessee shall remain liable to the
Lessee for royalty payments and the nonaccountable fee during the period in
which annual lease payments are deferred pursuant to paragraph 1 herein.

3.

Defined Terms.  Capitalized terms used herein, but not otherwise defined herein,
shall have the meanings given such terms in the Operating Agreement.

4.

Governing Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of Florida.

5.

Severability.  Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

6.

No Other Amendment or Waiver.  Except for the amendment set forth above, the
text of the Lease shall remain unchanged and in full force and effect.  Except
as set forth herein, the amendments agreed to herein shall not constitute a
modification of the Lease or a course of dealing with respect to the Lease such
as to require further notice by the parties to require strict compliance with
the terms of the Lease in the future.




1




7.

Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

LESSOR:

GOLDCORP HOLDINGS CO.




______________________________

By: ________________________

Its: Chief Executive Officer

LESSEE:

SILVER FALCON MINING, INC.




______________________________

By: ________________________

Its: Chief Executive Officer








2





